DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Election/Restriction requirement of 11/3/2020 has been withdrawn since method claims 1-8 and 4-15 have been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 16-19, 21-22, 24 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 9090503) in view of Weber et al. (US 2004/0071960).
Sharma discloses a hollow body (glass container, 10 from Fig. 1), comprising a wall which at least partially surrounds an interior volume of the hollow body (Figs. 1-2), the wall comprising a layer of glass and having a wall surface region (column 2, lines 30-37), and a functionalizing composition superimposing the layer of glass at least in the surface region on a side of the layer of glass which is facing away from the interior volume, the functionalizing compostion comprising one or more crosslinked siloxanes (column 2, line 48 through column 3, line 13) (applies to claims 9-10).

Weber discloses wherein the functionalizing composition comprising a catalyzing substance which is suitable for catalyzing a crosslinking of the one or more siloxanes on a glass substrate (paragraphs [0069] – [0075]) of any shape (paragraph [0001]) for the purpose of providing improved strength (paragraphs [0002] – [0004]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the functionalizing composition comprising a catalyzing substance which is suitable for catalyzing a crosslinking of the one or more siloxanes in Sharma in order to provide improved strength as taught or suggested by Weber.
With regard to claims 11-12, Weber discloses more than 0 - 1 wt. % of catalyzing substance which is Pt (paragraphs [0069] – [0075]).
Claims 16-19 in their entirety recite method limitations which are not germane to the patentability of a product in a product claim (MPEP 2113) and have been given little to no patentable weight.
With regards to claim 21, Sharma discloses wherein the functionalizing composition and the wall surface there is a Si-O bond since Sharma discloses soda-lime-silica glass (column 2, lines 38-47) and a siloxane coating on the soda-lime-silica glass (column 2, line 48 through column 3, line 13).
With regards to claim 22, Sharma discloses that the siloxane coating is crosslinked (column 2, line 48 through column 3, line 13).

With regard to claims 28-29, wherein the layer of glass is superimposed with the functionalizing composition across at least 10% of the exterior surface (since the whole exterior surface of the glass container is coated with the siloxane, Figs. 1-3, column 2, line 30 through column 3, line 13) and wherein the hollow body is a container (Fig. 1 and column 2, line 30 through column 3, line 13).
Claims 13, 20, 23, 26-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 9090503) in view of Weber et al. (US 2004/0071960), as applied to claims 9-12, 16-19, 21-22, 24 and 28-29 above, and further in view of Chang et al. (2014/0034544).
Sharma does not disclose wherein the hollow body is closed and the interior volume comprises a pharmaceutical composition, wherein at least one of the one or more siloxanes is a polysiloxane, wherein a coefficient of dry sliding friction of the wall surface at least in the surface region is less than 0.3, wherein the container is a packaging container for at least one of a medical packaging good or a pharmaceutical packaging good.
Chang discloses wherein the hollow body is closed and the interior volume comprises a pharmaceutical composition (paragraphs [0078] – [0079]), wherein at least one of the one or more siloxanes is a polysiloxane (lubricious outer coating on a glass container, Fig. 8, paragraphs [0206], [0210]), wherein a coefficient of dry sliding friction of the wall surface at least in the surface region is less than 0.3 (paragraph [0171]), 
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the hollow body is closed and the interior volume comprises a pharmaceutical composition, wherein at least one of the one or more siloxanes is a polysiloxane, wherein a coefficient of dry sliding friction of the wall surface at least in the surface region is less than 0.3, wherein the container is a packaging container for at least one of a medical packaging good or a pharmaceutical packaging good in Sharma in order to provide improved strength, damage resistance, delamination resistance as taught or suggested by Chang.
With regard to claims 26-27, none of the references disclose wherein the hollow body has a transmission coefficient for a transmission of light of a wavelength in a range from 400 nm to 2300 nm through the hollow body via the surface region of more than 0.7 and wherein the hollow body has a haze for a transmission of light through the hollow body via the surface region in a range from 5 to 50 %.  However, Chang discloses that light transmission through a coated container measured at wavelengths 400 – 700 nm can be from 55 to 90% and it would have been obvious to one of ordinary skill in the art to have provided applicant’s recited transmission coefficient and haze transmission in order to optimize the overall transparency of the container, especially .
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 9090503) in view of Weber et al. (US 2004/0071960), as applied to claims 9-12, 16-19, 21-22, 24 and 28-29 above, and further in view of Matin et al. (US 2019/0070632).
Sharma does not disclose wherein a contact angle for water of the wall surface at least in the surface region is at least 70 degrees.
Matin discloses a glass substrate with a siloxane coating having a contact angle of at least 70 degrees (see claim 1) for the purpose of providing a self-cleaning surface (paragraphs [0094] – [0096]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein a contact angle for water of the wall surface at least in the surface region is at least 70 degrees in Sharma in order to provide a self-cleaning surface as taught or suggested by Matin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sharma et al. (US 2014/0001181) is disclosed as relevant prior art because Sharma discloses an exterior inorganic/siloxane layer on a glass container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
March 11, 2021